DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 78-82, 84-86, and 88-93 are deemed to have an effective filing date of 11/23/2015. Claims 83 and 87 are deemed to have an effective filing date of 11/21/2016 because the provisional application does not provide support for the wires or cables having a pattern of at least one of a coiled arrangement and a zig-zag pattern, nor does the specification provide support for an upper limit to the moisture transmission rate.

Claim Objections
Claim 87 is objected to because of the following informalities:  the number for the upper limit (50,0000) has an extra zero and should be 50,000 as recited in paragraph [0046] of the instant specification. In addition, “m2” should be --m2-- in both occurrences in claim 87. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 83 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 83, line 3, and claim 86, line 2, include the connector “such that” that renders the phrase following the connector indefinite as “such” connotes “of the kind, character, degree” which does not mean that the phrase following the connector is required for the claim.  The Examiner suggests the connector “so that”.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 79-84 and 91-93 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0146797 to Oskin et al. (hereinafter referred to as “Oskin”) in view of  US  Patent Application Publication No. 2015/0196076 to Billingslea, US Patent Application Publication No. 2008/0287770 to Kurzweil et al. (hereinafter referred to as “Kurzweil”), and US Patent No. 6,148,233 to Owen et al. (hereinafter referred to as “Owen”).
Regarding claim 79, Oskin discloses an improved modular wearable medical device for monitoring a patient's ECG signals and providing therapeutic shocks in the event of a cardiac arrhythmia (e.g., Fig. 1 and paragraphs [0003], [0006], and [0029]), comprising: a garment configured to be worn around a torso of a patient (e.g., paragraph [0032]), a plurality of ECG sensing electrodes that are permanently coupled at first predetermined locations on the garment (e.g., paragraph [0030]: wearable therapeutic device 100 includes sensing electrodes 135 that may be a permanent part of a belt or strap, see Fig. 2), the plurality of ECG sensing electrodes configured to sense the patient's ECG signals (e.g., paragraph [0032]: sensing electrodes 135 sense electrocardiogram signals), at least one pocket or receptacle disposed on the garment and configured to removably secure a module with device electronics within a housing to the garment (e.g., paragraph [0037]: pocket 160 can also house control unit 130, alarm module 120, monitor 125, and power supplies and other electronic equipment), wherein the module with device electronics within the housing is configured to receive the ECG signals from the patient (e.g., paragraph [0032]: sensing electrodes 135 can sense electrocardiogram signals used by control unit 130 to monitor the subject’s cardiac activity), a plurality of wires or cables permanently integrated into the garment and operably coupling the plurality of permanently coupled ECG sensing electrodes on the garment with the sensor interface module on the garment (e.g., Figs. 3-5 and paragraphs [0056]-[0058]), a plurality of therapy electrodes removably coupled to second predetermined locations on the garment (e.g., Fig. 2, 140 and paragraphs [0030]: wearable therapeutic device 100 includes therapy electrodes 140 that may be a permanent part of a belt or strap), and gel deployment circuitry configured to deliver conductive gel substantially proximate skin of the patient in contact with the plurality of therapy electrodes prior to the therapeutic shocks being provided to the patient (e.g., paragraph [0031]: control unit 130 can release conductive fluid from the receptacles to enhance to enhance an electrical connection between therapy electrode 140 and the subject before applying treatment, e.g., a shock via therapy electrodes 140). 
Oskin differs from the claimed invention in that its plurality of pockets are not expressly disclosed as being configured to allow for insertion of one particular type of module and discourage insertion of other types of modules. However, Billingslea teaches, in the related art of medical equipment garments, a plurality of pockets (e.g., Fig. 2, battery pockets 1113, 114 and system controller pocket 124; and paragraphs [0003] and [0010] of Billingslea) where the battery pockets are thinner and deeper than the controller pocket so that the insertion of batteries is allowed, but insertion of the controller is discouraged). Accordingly, one of ordinary skill in the art of medical electronic equipment garments would have recognized the benefits of pockets sized for separate and distinct modules in view of the teachings of Billingslea. It would have been obvious to one of ordinary skill in the art to modify the pockets of Oskin to be configured to allow one particular type of module (e.g., battery) and discourage insertion of other types of modules (e.g., controller) in view of the teachings of Billingslea that such was a well-known engineering expedient in the medical electronic equipment art, and because the combination would have yielded predictable results.
Oskin in view of Billingslea differs from the claimed invention in that it does not expressly teach that the module with device electronics within a housing comprises a sensor interface module that pretreats and/or digitizes the ECG signals for detecting the cardiac arrhythmia. However, Kurzweil teaches, in a related art: a garment for ambulatory monitoring of a patient, that a removable electronics module 50 is connected by wires 40 to ECG sensors 30a-30e, which implies that electronics module 50 has a sensor interface module where the wires 40 connect with the module (e.g., Fig. 1, 50 and paragraph [0042]; Fig. 3, 50 and paragraph [0048] of Kurzweil); and that pre-processing circuitry 54 of electronics module digitizes the amplified ECG sensor signals and performs signal processing and identification of physiological conditions (e.g., paragraph [0048]), which would be capable of identifying cardiac arrhythmia. Accordingly, one of ordinary skill in the art would have recognized the benefits of the module with device electronics within the housing comprising a sensor interface module configured to receive the ECG signals from the patient, and pretreat and/or digitize the ECG signals for detecting cardiac arrhythmia in view of the teachings of Kurzweil. Consequently, one of ordinary skill in the art would have modified the wearable medical device of Oskin in view of Billingslea so that its module with device electronics within a housing comprises a sensor interface that receives the ECG signals from the patient and pretreats and/or digitizes the ECG signals for detecting cardiac arrhythmia in view of the teachings of Kurzweil that such was a known engineering expedient for wearable ECG signal processors, and because the combination would have yielded predictable results.
Oskin in view of Billingslea and Kurzweil differs from the claimed invention in that it does not expressly teach that the energy source for the therapy electrodes is one or more capacitors configured to store energy for the therapeutic shocks to be provided to the patient, and a therapy control module configured to control the provision of the therapeutic shocks to the patient via the plurality of therapy electrodes from the energy stored in the one or more capacitors in the event of the cardiac arrhythmia. However, Owen, in related art: wearable pacer/cardioverter/defibrillator, teaches that the defibrillator part of the wearable device includes at least one electrode for transmitting defibrillation energy to the patient and for receiving patient information from the patient, and a plurality of capacitors which are switchable so as to alter characteristics of the defibrillation energy where a controller controls switching of the plurality of capacitors in accordance with the received patient information to provide increased effectiveness in the treatment of cardiac (e.g., column 1, lines 13-19 of Owen: detects shockable and paceable arrhythmias, and column 2, lines 2-17 of Owen: By monitoring the patient for patient information and switching the plurality of capacitors in accordance with the patient information, defibrillation energy is delivered that is appropriate for the patient). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the wearable medical device of Oskin in view of Billingslea and Kurzweil to have one or more capacitors configured to store energy for the therapeutic shocks to be provided to the patient, and a therapy control module configured to control the provision of the therapeutic shocks to the patient via the plurality of electrodes from the energy stored in the one or more capacitors in the event of cardiac arrhythmia, as such were well-known engineering expedients in the wearable cardioverter/defibrillator art as taught by Owen in order to provide increased effectiveness and appropriate treatment for cardiac arrhythmias, and because the combination would have yielded predictable results.
As to claim 80, Oskin in view of Billingslea, Kurzweil, and Owen teaches the device of claim 79, wherein the garment comprises a flexible material configured to provide an ergonomic fit on the patient (e.g., paragraph [0029] of Oskin: garment 105 may be stretchable/flexible which would provide an ergonomic fit to the patient).
With respect to claim 81, Oskin in view of Billingslea, Kurzweil, and Owen teaches the device of claim 80, wherein the garment comprises a stretchable fabric and is configured to cover both an upper portion and lower portion of the torso of the patient (e.g., paragraph [0029] of Oskin: wearable therapeutic device 100 includes at least one garment in the shape of a vest or shirt that would cover the upper and lower portions of the torso and is stretchable).
As to claim 82, Oskin in view of Billingslea, Kurzweil, and Owen teaches the device of claim 79, wherein at least one of the plurality of wires or cables is at least one of flexible and/or stretchable (e.g., paragraph [0034] of Oskin: conductive thread 150 can stretch or expand with the garment 105).
With respect to claim 83, Oskin in view of Billingslea, Kurzweil, and Owen teaches the device of claim 82, wherein the at least one of the plurality of wires or cables is configured in a pattern comprising at least one of a coiled arrangement and a zig zag pattern such that the at least one of the plurality of wires or cables stretches with a portion of the garment (e.g., Figs. 3-5, 150 and paragraph [0034] of Oskin).
As to claim 84, Oskin in view of Billingslea, Kurzweil, and Owen teaches the device of claim 82, wherein the at least one of the plurality of wires or cables is at least one of integrated with and/or attached to the garment (e.g., paragraph [0030] and claim 2 of Oskin).
With respect to claim 91, Oskin in view of Billingslea, Kurzweil, and Owen teaches the device of claim 79, wherein the garment comprises a belt portion and a back portion, the belt portion being configured to be detachable from the back portion by at least one of a buckle, a hook and look fastener, and/or a strap (e.g., Fig. 2 and paragraph [0029] of Oskin: garment 105 may be in the shape of a vest or shirt and has a separate belt 110, which is capable of being detached from the vest or shirt).
As to claim 92, Oskin in view of Billingslea, Kurzweil, and Owen teaches the device of claim 91, wherein the belt portion comprises an adjustable fastener configured to secure a first end adjacent to a second end (e.g., paragraph [0030] of Oskin: belt comprises a hook and loop fastener that is adjustable and secures a first end adjacent to a second end by its nature).
With respect to claim 93, Oskin in view of Billingslea, Kurzweil, and Owen teaches the device of claim 91, wherein the garment comprises one or more adjustable shoulder straps connected to the back portion and the belt portion (e.g., paragraphs [0051]-[0052] of Oskin: garment 105 can be tightened when the belt 110 or strap 145 expand or stretch with time).

Claims 85-90 are rejected under 35 U.S.C. 103 as being unpatentable over Oskin in view of Billingslea, Kurzweil, and Owen as applied to claim 79 above, and further in view of US Patent Application Publication No. 2015/0040282 to Longinotti-Buitoni et al. (hereinafter referred to as “Longinotti-Buitoni”).
With respect to claim 85, Oskin in view of Billingslea, Kurzweil, and Owen teaches the device of claim 79, but does not expressly teach that the garment comprises an interior fabric layer and an exterior fabric layer, the interior fabric layer and exterior fabric layer comprising different materials characteristics. However, Longinotti-Buitoni, in a related art: compression garments having stretchable and conductive ink connected to electrodes that detect heart rate, teaches that a garment including biometric sensors should made from material that is flexible, conformable, and/or flexible in order to provide accurate and movement-insensitive measurements over a period of time (e.g., paragraphs [0012] and [0019] of Longinotti-Buitoni) and may comprise an interior fabric layer and an exterior fabric layer where the internal or interior layer is a conformable or compression layer, while the exterior layer does not have to conform to the user’s body(e.g., paragraph [0262] of Longinotti-Buitoni). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a single garment with a double layer in order to allow for a diverse collection of intelligent garment in view of the teachings of Longinotti-Buitoni. Consequently, one of ordinary skill in the art would have modified the device of Oskin in view of Billingslea, Kurzweil, and Owen so that it has an inner compression layer for accurate and movement-insensitive sensor measurements and an outer layer that does not conform to the user’s body in order to allow a diverse collection of intelligent garments as taught by Longinotti-Buitoni, and because the combination would have yielded predictable results.
As to claim 86, Oskin in view of Billingslea, Kurzweil, Owen, and Longinotti-Buitoni teaches the device of claim 85, wherein interior fabric layer comprises a material permeable to moisture and/or water vapor such that moisture and/or water vapor can pass from the interior fabric layer towards the exterior fabric layer (e.g., paragraphs [0029] and [0050] of Oskin: garment 105 is formed from breathable fabric so that sweat (moisture) can dry). It would have been an obvious choice of design to have the inner layer that conforms to the user to be made from breathable fabric as such was a known fabric for garments with sensors as taught by Oskin.
With respect to claim 87, Oskin in view of Billingslea, Kurzweil, Owen, and Longinotti-Buitoni teaches the device of claim 86, wherein the interior fabric layer has an average moisture transmission rate, but does not expressly teach the claimed transmission range. In the absence of criticality, since Oskin teaches that its garment is formed from breathable fabric so sweat (moisture) can dry, one of ordinary skill in the art would have discovered the optimum or workable ranges for such a moisture rate and that function involves only routine skill in the art (see In re Aller, 105 USPQ 233). 
As to claim 88, Oskin in view of Billingslea, Kurzweil, Owen, and Longinotti-Buitoni teaches the device of claim 85, wherein the exterior fabric layer comprises at least one of a hydrophobic and/or super-hydrophobic material (e.g., paragraph [0215] of Longinotti-Buitoni: an intelligent apparel item may have all the functionality of traditional clothing including water resistant, water proof, wind resistant, wind proof, etc.). In order to provide a garment that is water-resistant or water proof, one of ordinary skill in the art would have further modified the device of Oskin in view of Billingslea, Kurzweil, Owen, and Longinotti-Buitoni so that the exterior fabric layer comprises hydrophobic and/or super-hydrophobic material (hydrophobic definition – tending to repel or fail to mix with water (google.com)). 
With respect to claim 89, Oskin in view of Billingslea, Kurzweil, Owen, and Longinotti-Buitoni teaches the device of claim 85, wherein the exterior fabric layer comprises at least one of nylon, polyester, and a lamination or coating of at least one of polytetrafluoroethylene, expanded polytetrafluoroethylene and/or polyurethane materials (e.g., paragraph [0099] of Billingslea: pockets of the medical equipment T-shirt are made from polyester or comparable fabric for durability and reinforcement). One of ordinary skill in the art would have recognized the benefits of an exterior fabric layer comprising polyester in view of the teachings of Billingslea that such fabric is durable. Consequently, one of ordinary skill in the art would have modified the exterior fabric layer of Oskin in view of Billingslea, Kurzweil, Owen, and Longinotti-Buitoni to include polyester as such was a known durable fabric in the medical electronic equipment garment art as taught by Billingslea.
With respect to claim 90, Oskin in view of Billingslea, Kurzweil, and Owen teaches the device of claim 79, but does not expressly teach that the garment is configured to be machine washable. However, Longinotti-Buitoni teaches that an electronic communications garment can be machine washable (e.g., paragraphs [0315-[0316] of Longinotti-Buitoni). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of an electronics communication garment in view of the teachings of Longinotti-Buitoni. Consequently, one of ordinary skill in the art would have modified the device of Oskin in view of Billingslea, Kurzweil, and Owen to be machine washable as taught by Longinotti-Buitoni so that it is easy to clean, and because the combination would have yielded predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 79-84 and 90-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 21-30 of U.S. Patent No. 10,729,910 in view of Oskin, Kurzweil, and Owen as applied above in paragraph 8.
Claim 1 of the ‘910 patent differs from claim 79 in its cardiac monitoring circuitry module does not expressly recite that it comprises a sensor interface module that receives and pretreats and/or digitizes ECG signals for detecting the cardiac arrhythmia; that it has a plurality of wires or cables permanently integrated in to the garment and operably coupling the ECG electrodes with the sensor interface module; that it has a gel deployment circuitry; that it has capacitors(s) for storing energy for therapeutic shocks and a therapy control module configured to control the therapeutic shocks. However, as discussed above in paragraph 8, Kurzweil teaches that pretreating and digitizing ECG signals prior to identification of cardiac activity was well-known in the art; Oskin teaches that a plurality of wires or cables permanently integrated into the garment and operably coupling the ECG sensing electrodes on the garment with the sensing control unit was well-known in the art; and Owen teaches the use of capacitors to store energy for therapeutic shocks and a control unit configured to control the therapeutic shocks from the capacitors in the event of cardiac arrhythmia. 
	Claims 80-84 are taught by Oskin and would be obvious modifications. Claim 90 is encompassed by and conflicts with claim 27 of the 910 patent. Claims 91-93 are taught by Oskin and would be obvious modification as discussed in paragraph 8.

Claims 85-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-30 of U.S. Patent No. 10,729,910 in view of Oskin, Kurzweil, Owen, and Longinotti-Buitoni. The ‘910 patent differs from claims 85-87 in that claim 1 does not recite that the garment comprises an interior fabric layer and an exterior fabric layer comprising different material characteristics. As discussed in paragraph 9, Longinotti-Buitoni teaches that a two layer garment was known in the intelligent garment (garment with biometric sensors) art where each layer had different material characteristics. Claim 85 is an obvious modification of claim 1 of the ‘910 patent.  Claims 86-87 are encompassed by and conflict with claims 27-30 of the ‘910 patent. The features of claim 88 are taught by Longinotti-Buitoni and would be an obvious modification of claim 1 of the ‘910 patent as discussed in paragraph 9.

Claim 89 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,729,910 in view of Oskin, Kurzweil, Owen, Longinotti-Buitoni, and Billingslea. As discussed in paragraph 8, Billingslea teaches that polyester can be used in a medical garment holding electronic equipment because it is durable. Thus, claim 89 would have been an obvious design choice to one of ordinary skill in the art.

Claims 79-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12, 19-28, 35-39, and 41-71 (filed 6/17/2022) of copending Application No. 16/911,920 in view of Oskin, Billingslea, and Owen. 
Claim 79 differs from claim 2 of the ‘920 application in that it claims gel deployment circuitry configured to deliver conductive gel substantially proximate skin of the patient in contact with the plurality of therapy electrodes prior to the therapeutic shocks being provided to the patient, one or more capacitors configured to store energy for the therapeutic shocks, and a therapy control module configured to control the therapeutic shocks to the patient in the event of cardiac arrhythmia. However, as discussed in paragraph 8, Oskin teaches that a conductive fluid/gel being delivered prior to the therapeutic shocks in a wearable cardioverter/defibrillator device was known to those skilled in the art; and Owen teaches the use of capacitors to store energy for therapeutic shocks and a control unit configured to control the therapeutic shocks from the capacitors in the event of cardiac arrhythmia. Thus, one of ordinary skill in the art would have modified the device of claim 2 of the ‘920 application to have those well-known elements in order to protect the skin of the patient when the shock is delivered and to accurately treat the patient with the correct intensity of shock in accordance with the monitored cardiac activity of the patient as taught by Oskin and Owen.
Claims 80, 81, 83, and 84 are encompassed by and conflict with claims 3 or 44, 4 or 45, 5 or 46, and  7 or 47, respectively, of the ‘920 application as modified. Claim 85 is encompassed and conflicts with claims 19 or 48 of the ‘920 application as modified. Claims 86, 87, 88, and 89 are encompassed by and conflict with claims 20 or 48, 21 or 49, 22 or 50, and 23 or 51, respectively, of the ‘920 application as modified. Claims 90, 91, 92, and 93 are encompassed by and conflict with claims 8 or 52, 11 or 53, 10 or 54, and 11 or 55 of the ‘920 application as modified.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2020/0390172 to Kaib et al. is the pre-grant publication of application 16/911,920.
US Patent Application Publication No. 2015/0217121 to Subramanian et al. is directed to a method and system for a wearable defibrillator that has a capacitor for storing energy and a controller capable of analyzing the electrical signal sensed by the system and providing a heart rhythm corrective therapy through one or more of the electrical conductors to treat the heart rhythm abnormality (e.g., paragraph [0024]); and made be made from waterproof, breathable, hydrophobic or pressing-exerting material (e.g., paragraph [0012]).
US Patent Application Publication No. 2011/0288604 to Kaib et al. is directed to a wearable therapeutic device comprising a gel delivery mechanism with a control unit to control conductive fluid delivery and to communicate with the external defibrillator (e.g., paragraph [0063]).
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792